 1                                         THE HONORABLE JOHN C. COUGHENOUR
 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8

 9   RHETT E. TAYLOR AND LAURIE D.          No. 2:19-cv-01142-JCC
     TAYLOR,
10                                          NOTICE OF APPEARANCE OF COUNSEL
                         Plaintiff,
11                                          (Clerk’s Action Required)
              v.
12
     PNC BANK, NATIONAL
13   ASSOCIATION,
14                       Defendant.
15

16

17

18

19

20

21

22

23

24

25

26

      NOTICE OF APPEARANCE                                          Perkins Coie LLP
      (No. 2:19-cv-01142-JCC) – 1                            505 Howard Street, Suite 1000
                                                             San Francisco, CA 94105-3204
                                                                  Phone: 415.344.7000
     145643390.1                                                   Fax: 415.344.7050
 1            TO:          The Clerk of the Court
 2            AND TO:      All Parties and Their Counsel of Record
 3            PLEASE TAKE NOTICE pursuant to LCR 83.2(a) of the appearance of Thomas N. Abbott
 4   and Kristine E. Kruger as counsel on behalf of Defendant PNC Bank, National Association
 5   (“PNC”). Copies of all documents and pleadings with regard to this litigation, with the exception
 6   of original process, are to be served on the undersigned counsel.
 7
     DATED: September 10, 2019                        By: s/ Kristine E. Kruger
 8
                                                      By: s/ Thomas N. Abbott
 9                                                    Kristine E. Kruger #44612
                                                      Thomas N. Abbott #53024
10                                                    Attorneys for Defendant PNC BANK,
                                                      NATIONAL ASSOCIATION
11                                                    Perkins Coie LLP
                                                      505 Howard Street, Suite 1000
12                                                    San Francisco, CA 94105-3204
                                                      Telephone: 415.344.7000
13                                                    Facsimile: 415.344.7050
                                                      Email: KKruger@perkinscoie.com
14                                                            TAbbott@perkinscoie.com

15

16

17

18

19

20

21

22

23

24

25

26

      NOTICE OF APPEARANCE                                                     Perkins Coie LLP
      (No. 2:19-cv-01142-JCC) – 2                                        505 Howard Street, Suite 1000
                                                                         San Francisco, CA 94105-3204
                                                                              Phone: 415.344.7000
     145643390.1                                                               Fax: 415.344.7050
 1                                  CERTIFICATE OF SERVICE
 2
            I hereby certify that on September 10, 2019, I electronically filed the foregoing NOTICE
 3   OF APPEARANCE OF COUNSEL with the Clerk of the Court using the CM/ECF system
     which sent notification of such filing to the following:
 4
              Christina L Henry, WSBA 31273
 5            Jacob D. DeGraaff, WSBA# 36713
              HENRY & DEGRAAFF, PS
 6            Counsel for Plaintiffs
              787 Maynard Ave S
 7            Seattle, WA 98104
              Tel.: 206-330-0595
 8            Fax: 206-400-7609
              chenry@hdm-legal.com
 9            jacobd@hdm-legal.com
10
     And I hereby do certify that I have mailed by United States Postal Service the document to the
11   following non CM/ECF participants:
12            Non ECF ServiceList
13

14

15                                               s/ Matthew Walkup
                                                  Matthew Walkup
16

17

18

19

20

21

22

23

24

25

26

      NOTICE OF APPEARANCE                                                   Perkins Coie LLP
      (No. 2:19-cv-01142-JCC) – 3                                      505 Howard Street, Suite 1000
                                                                       San Francisco, CA 94105-3204
                                                                            Phone: 415.344.7000
     145643390.1                                                             Fax: 415.344.7050
